Citation Nr: 0101520	
Decision Date: 01/19/01    Archive Date: 01/24/01	

DOCKET NO.  99-18 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from January 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
VARO in St. Louis, which confirmed and continued a 30 percent 
disability rating for the veteran's PTSD (formerly diagnosed 
as a conversion reaction and anxiety disorder).  

A review of the evidence of record discloses that by rating 
decision dated in December 1999, service connection for a 
prostate disorder secondary to service-connected PTSD and 
service connection for irritable bowel syndrome secondary to 
PTSD were denied.  The veteran was notified of the 
determination by communication dated that month.  A notice of 
disagreement with regard to the determination is not of 
record.  



FINDINGS OF FACT

1.  Manifestations of the veteran's PTSD include depression, 
nightmares, diminished interest in activities, detachment 
from others, restricted affect, sleep difficulty, periods of 
anger, feelings of death, sadness and guilt, insomnia, 
irritability, low energy level, and difficulty with 
concentration.  

2.  PTSD results in social and industrial impairment, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection for a psychiatric disorder was granted by 
rating decision dated in January 1946.  A noncompensable 
evaluation was assigned for the veteran's psychiatric 
disorder, classified for rating purposes at that time as mild 
anxiety neurosis, not incapacitating.  

By rating decision dated in April 1966, the veteran was 
granted a temporary total disability rating based on 
hospitalization for psychiatric purposes from December 2, 
1965.  Following termination of the temporary total 
disability rating, a 10 percent rating was assigned for the 
psychiatric disorder, now classified for rating purposes as 
conversion reaction, effective February 1, 1966.  

By rating decision dated in February 1978, the disability 
rating for the conversion reaction was increased to 30 
percent, effective July 14, 1976, the date of a VA outpatient 
visit.  The 30 percent rating has been in effect since that 
time.  

The medical evidence of record includes reports of VA 
outpatient visits on periodic occasions dating from July 
1997.  At the time of a July 1997 visit, the veteran referred 
to being upset after learning that his stepson and his 
granddaughter each had cancer.  His medication was adjusted.  
The diagnosis was anxiety.  

When the veteran returned to the clinic in December 1997, he 
offered no psychiatric complaints.  The diagnosis was 
anxiety.   

At the time of a VA outpatient treatment visit in June 1998, 
it was indicated that the veteran was overall pleased with 
his treatment.  He was to continue taking his medication.  
The diagnosis remained anxiety.  

During an October 1998 VA outpatient treatment visit, the 
veteran reported a recent onset of sudden numbness and 
tingling over the entire right side of the body.  It was 
noted he was sleeping well.  The Axis I diagnosis remained 
anxiety.  

During a May 1999 visit, he indicated his life had never been 
the same since he sustained a concussion during his time in 
World War II.  He had been married five times and had four 
children.  He had worked in an airline factory for 25 years.  
He stated his current wife was very supportive, and he 
indicated they got along very well.  He admitted to being 
somewhat socially isolated, but he did not see this as a 
problem.  He had no apparent side effects from his 
medications.  He had been on his current medication for some 
time, and there was no indication to change the medication or 
his visit schedule at the present time.  

During a June 1999 VA psychiatric examination, the veteran 
reported problems with depression, nervousness, nightmares, 
sleep disturbance, lack of energy, excessive anger and 
irritation, poor self-control, concentration difficulties, 
guilt feelings, crying spells, and an inability to relax.  He 
was nervous all the time; his nervousness involved the 
"whole body."  He had nightmares about his experiences 
during the war.  He took sleeping medication, but had 
difficulty 2 to 3 nights a week with insomnia or drifting in 
and out of sleep.  He became angry very easily.  He had not 
worked since 1974.  He had been happily married to his fifth 
wife for the past six years.  He occupied himself by walking 
and by watching television.  He did not have any hobbies and 
did not have any friends.  He did not like being around 
crowds.  He was able to drive for short distances and to do 
some shopping, but generally he relied on his wife to do most 
of the driving and shopping.  

The examiner reviewed the claims folder.  He remarked that 
the veteran was dressed casually and demonstrated appropriate 
grooming and hygiene.  Speech was clear, with a good ability 
to express himself.  Affect was sad, and overall mood seemed 
both depressed and anxious.  Orientation was appropriate.  
Thinking was spontaneous, agile, and well organized, but 
slow.  Thought content was notable for a preoccupation with 
negative events in his life.  He denied problems with 
suicidal or paranoid ideation.  Relationships with others 
seemed poor, with a low frequency of contact.  Self esteem 
was low.  There were no current substance abuse problems.  He 
was able to recall three digits forward on one trial.  He was 
able to remember three of the last four presidents, and only 
one current story in the news.  Reasoning skills indicated a 
capacity for abstract thinking.  Judgment seemed good, 
although depression might at times affect his decision-
making.  Insight was fair.  He was cooperating with 
treatment, but was described as unaware of what else he could 
do to help with his condition.  Intellectual functioning 
appeared to be average.  In relating to the examiner, the 
veteran was described as cooperative, but detached.  The 
examiner opined that the veteran had problems with PTSD and 
depression.  Current manifestations included nightmares, 
diminished interest in normal activity, detachment from 
others, restricted affect, sleep disturbance, and anger 
outbursts.  He also seemed to have chronic depression 
manifested by feelings of sadness and guilt, pessimistic 
thinking, insomnia, diminished pleasure, irritability, low 
image level, and concentration problems.  The problems 
occurred on a daily basis, and had been chronic in duration, 
with both disorders of moderate intensity.  The veteran was 
described as manifesting impairment in social relationships, 
occupational functioning, judgment, mood, and activity.  The 
likelihood of significant change in his condition was 
described as poor.  The Axis I diagnoses were chronic PTSD, 
and moderate recurrent major depressive disorder.  The 
veteran was given a global assessment functioning scale score 
of 58 due to PTSD, and 56 due to depression.  

At the time of a VA outpatient visit later in June 1999, the 
veteran related that he was out of his medication.  A call 
was placed with his treating physician, who renewed the 
medication.  The veteran left with it.  


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service, and the residual conditions in civil occupations 
generally.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation to be assigned, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).  

In determining the appropriate disability evaluation for the 
veteran's PTSD, the question to be answered is whether 
manifestations of the PTSD meet (or more nearly approximate) 
the criteria for a rating in excess of the currently assigned 
30 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411, 
provides for a 30 percent disability rating when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attack (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment, with reduced reliability and productivity 
due to such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous pain or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation for time and place; memory loss for names of 
close relatives, own occupation, or own name.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(citing the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (4th ed.), p. 32.)  
GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g. flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends,  
unable to keep a job).  See Carpenter v. Brown, supra.  

The Board initially notes that a review of the evidence 
regarding the veteran's psychiatric disorder is remarkable 
for similar manifestations and a similar attribution of the 
manifestations by the veteran and various physicians over the 
years to events of active service.  Moreover, PTSD was not 
added as a diagnostic entity for VA rating purposes until 
April 11, 1980, a time many years after the initial grant of 
service connection for psychiatric disorder in this case.  
Accordingly, the Board finds that the veteran's disability is 
appropriately diagnosed as PTSD, based on a change in a 
diagnosis, and the Board notes this is not a case of 
disagreement with an initially assigned rating, but, rather, 
an increased rating case.  

The veteran was accorded diagnoses of PTSD and a major 
depressive disorder at the time of the June 1999 examination 
by VA, but the undersigned notes that regulation provides for 
"general rating formula for mental disorders," under which 
all psychiatric diagnostic codes are evaluated.  The Schedule 
does not provide for separate evaluations for multiple 
psychiatric diagnoses, as such is contrary to general rating 
provisions providing that the same disability should not be 
evaluated under various diagnoses.  38 C.F.R. §§ 4.14, 4.126, 
4.130 (2000).  As such, separate evaluations for a depressive 
disorder and PTSD, were such established as separate 
psychiatric entities, would not be warranted.  

Based on a review of the record, the Board finds that the 
probative evidence of record shows that the veteran's PTSD 
has been manifested by no more than occasional decrease in 
work efficiency, and intermittent periods of inability to 
perform occupational tasks, due to such symptoms as 
depression, anxiety, suspiciousness, weekly panic attacks, 
and sleep impairment.  The veteran is well into his seventies 
and has not worked for many years, but there has been no 
indication of record that he stopped working because of the 
severity of his psychiatric symptoms.  At the time of the 
psychiatric examination accorded him by VA in June 1999, he 
was described as casually dressed and demonstrating 
appropriate grooming and hygiene.  Also, speech was clear and 
he had a good ability to express himself.  While his mood was 
depressed and anxious, orientation was appropriate, thinking 
was spontaneous, logical, and well organized.  Further, 
judgment was described as good and insight was described as 
fair.  

Additionally, as noted above, a GAF score of 51 to 60 
contemplates moderate symptoms.  The GAF score which the 
veteran was given at the time of the recent psychiatric 
examination was 58, a number falling within the range 
indicative of only moderate impairment.  The Board finds a 
preponderance of the competent and probative evidence is 
against an evaluation in excess of 30 percent at this time.  
38 C.F.R. § 4.130.  A review of the record reflects that 
while he claims to be somewhat socially isolated, the veteran 
is apparently in a happy marriage and is able to get out and 
about as needed.  The preponderance of the competent and 
probative evidence is against an evaluation in excess of 30 
percent.  Thus, the appeal is denied.  


ORDER

A disability rating greater than 30 percent for PTSD is 
denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals







